Citation Nr: 1550058	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  11-15 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The Board notes that Veteran had previously filed for nonservice-connected pension in November 2005 and such was denied in a final July 2006 rating decision.  The Veteran failed to perfect an appeal of the issue following such decision, and therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2015)]. 

Generally, if a decision is not appealed, the claim will not thereafter be reopened and allowed except as provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C.A. § 7104(b). One exception to this general rule is that if new and material evidence is submitted, the claim may be reopened and allowed.  38 U.S.C.A. § 5108.

However, the United States Court of Appeals for Veterans Claims (Court) has held that this exception is not applicable to pension cases.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (a claim for nonservice-connected pension filed following final denial of previous nonservice-connected pension claim is a new claim not subject to new and material evidence requirement).  The Court elaborated that "reopening," although occasionally used to refer to other types of claims, applies in its strictest sense only to allow reopening of previously denied claims for service-connected benefits.  As a result, the Veteran is not required to submit new and material evidence in order to reopen the claim of entitlement to nonservice-connected pension, and the Board has characterized the issue as shown on the title page.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in VBMS and Virtual VA  reveals that, with the exception of a November 2015 brief submitted by the Veteran's former representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Pursuant to U.S.C.A. § 1513(a), pension is payable to a Veteran of a period of war who is 65 years of age or older and who meets the service requirements of section 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  Basic entitlement to a nonservice-connected pension exists if a Veteran meets service, age, and net worth requirements. 38 C.F.R. § 3.3(a)(3).

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the Veteran's willful misconduct.  Further, 38 C.F.R. § 3.3 provides that basic entitlement to pension exists if a Veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. 3.3(a)(3).

A veteran is considered permanently and totally disabled for pension purposes if the veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. 
§ 3.3(a)(3)(vi)(B).

Eligibility for nonservice-connected pension also requires that the Veteran meet the net worth requirements under 38 C.F.R. § 3.274, and that he not have an annual income in excess of the applicable Maximum Annual Pension Rate as specified in 38 C.F.R. § 3.23.

In this case, the record reflects that, during a part of the appeal, i.e., as of September 25, 2013, the Veteran is over 65 years of age and served for 90 days or more during a period of war.  However, as will be discussed herein, there still remains some question as to the Veteran's net worth.  Additionally, as relevant to the portion of the appeal when he was under the age of 65, he alleged that problems with dizziness and his disability of mild degenerative changes of the bilateral knees rendered him unable to work.

In the Veteran's February 2010 claim, he reported that his net worth was zero.  He reported that he had no gross wages, and that he did not receive Social Security benefits.  He also stated that the last time he worked was in May 2009.

However, the record indicates that, beginning in November 2010, the Veteran began receiving Social Security retirement benefits based on upon turning 62.  See October 2010 VA Social Work Note.  Additionally, in an October 2011 VA Social Work Note, the Veteran reported that he had obtained a part-time job working at Syracuse University.  The Board notes that, in his November 2015 appellate brief, the Veteran's former representative argued that the Veteran's part-time employment should not constitute substantially gainful employment.

The Board finds that there is insufficient information to decide the Veteran's claim.  Initially, the Board notes that, although the Veteran listed his net worth as zero and stated that he had no annual income in his February 2010 claim, the record suggest that this is no longer the case.  It appears from the record that the Veteran is now receiving Social Security retirement benefits and that he may be employed on part-time basis. To insure that there is a complete record upon which to decide the Veteran's claim, the Veteran should be requested to provide income and net worth verification from February 24, 2010.  The Veteran should specifically identify all income sources, to include SSA benefits and/or employment, and all medical expenses from February 24, 2010 to the present.

Furthermore, the record suggests that there are likely outstanding VA records.  In this regard, while the Veteran's VA treatment records are associated with the record, the most recent records are dated in November 2011.  Furthermore, while the record includes some treatment notes regarding the Veteran's Vocational Rehabilitation program, it does not appear that his complete folder has been obtained.  Therefore, on remand, the Veteran's Vocational Rehabilitation folder and records from the VA Medical Center (VAMC) in Syracuse, New York, dated from November 2011 to the present should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA Vocational Rehabilitation folder as well as any outstanding VA treatment records from the Syracuse VAMC dated from November 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran in order to request that he provide the requisite documentation to support his claim for nonservice-connected pension.  This should include a detailed summary of his household income and expenses since he filed his original claim for nonservice-connected VA pension on February 24, 2010, to the present.  In this regard, he should be requested to provide Improved Pension Eligibility Verification Reports for years from 2010 to the present.  The Veteran should specifically identify all income sources, to include SSA benefits and/or employment, and all medical expenses from February 24, 2010, to the present.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entire of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




